                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

AT&T CORPORATION,

                      Plaintiff,
v                                                           Case No. 18-12791
                                                            Honorable Thomas L. Ludington
SPEEDNET-SEM LLC,

                  Defendant.
__________________________________________/

     ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO FILE LATE
       RESPONSE AND PLAINTIFF’S MOTION TO AMEND COMPLAINT
       On September 7, 2018, Plaintiff AT&T Corporation (“AT&T”) filed a complaint against

“SpeedNet-SEM LLC, a/k/a SpeedConnect LLC.” ECF No. 1. On March 12, 2019, Plaintiff filed

a motion to amend the complaint to include two new parties, SpeedNet, LLC (“SpeedNet”) and

SpeedConnect, LLC (“SpeedConnect”). ECF No. 10-15. Plaintiff also seeks to include allegations

that all three proposed defendants are “the alter egos of each other; exert control or domination

over each other…share owners, officers, and directors; and share and/or commingle finances and

financial obligations.” ECF No. 10-15. Over three weeks later, Defendant filed an ex parte motion

for leave to file a late response to Plaintiff’s motion. ECF No. 12. The same day, Defendant filed

its response. ECF No. 13. For the following reasons, both motions will be granted.

                                                I.

       On March 12, 2019, Plaintiff filed its motion for leave to file an amended complaint.

According to Local Rule 7.1(e)(2)(B), a “response to a nondispositive motion must be filed within

14 days after service of the motion.” The rule defines a nondispositive motion as any motion not

listed under Local Rule 7.1(e)(1)(A). LR 7.1(e)(2)(A). Because a motion to amend is not listed

under 7.1(e)(1)(A), it is not a dispositive motion. Accordingly, Defendant had 14 days to file a
response to Plaintiff’s motion. The last day that Defendant could have filed a response and

complied with Local Rule 7.1 is March 26, 2019. Defendant did not file a reponse on or before

this date.

        Over a week later on April 4, 2019, Defendant filed a motion for leave to file a late response

to Plaintiff’s motion. ECF No. 12. Defendant states that when Plaintiff filed its motion to amend,

that “Defendant’s counsel happened to be out of town on an extended personal vacation” and “[a]s

a result, and due to clerical error, the deadline for filing a Response to the Motion was mis-

calendered [sic].” Id. at 2.

        Defendant’s motion will be granted.

                                                 II.

        Plaintiff’s original complaint alleges that in April 2013, Plaintiff and Defendant entered

into a written agreement (the “Contract”) in which Defendant agreed to provide Plaintiff with

“interstate broadband services, managed internet and other telecommunications.” ECF No. 1 at 2.

Plaintiff represents that it provided these services from 2013 through March 2017, but that

Defendant has not paid Plaintiff the full amount owed. The complaint presents four causes of

action: breach of contract, unjust enrichment, breach of contract implied in fact, and promissory

estoppel. Id.

        The Contract lists only two parties: AT&T and SpeedNet. ECF No. 13-2. SpeedNet’s

address is listed as 455 D North Main Street, Frankenmuth, MI 48734. Id. This is the same address

listed for both SpeedConnect and SpeedNet-SEM in their annual statements. ECF No. 10-7, 10-9.

The three entities also share the same CEO, John Ogren. ECF No. 10-7, 10-8, 10-9. Additionally,

the Contract’s customer contact for SpeedNet, Bruce Moore, listed a SpeedConnect email provider

(bmoore@speedconnect.com) and his telephone number, 866-292-2900, is the same telephone



                                                -2-
number for SpeedConnect. Lastly, when John Ogren wrote to Plaintiff terminating SpeedNet’s

contract with AT&T, he referenced Speed Connect rather than SpeedNet and wrote the letter on

SpeedConnect letterhead. ECF No. 10-1.

                                                III.

       Federal Rule of Civil Procedure 15(a)(2) provides that a party may amend its pleading with

the court’s leave and that “the court should freely give leave when justice so requires.” Denial of

a motion to amend is appropriate, however, where there is “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of the amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

                                                IV.

       Plaintiff’s original complaint lists one defendant: “SpeedNet-SEM LLC, a/k/a

SpeedConnect LLC.” ECF No. 1. In its answer, Defendant stated “Defendant denies that

SpeedNet-SEM is ‘also known as’ SpeedConnect, LLC” and “Plaintiff has named the wrong entity

as a Defendant.” ECF No. 5 at 2, 3, 9. In its Rule 26(a)(1) Initial Disclosures, Plaintiff sought a

stipulated protective order from Defendant. Plaintiff claims that

       Following multiple weeks of silence from Defendant, counsel for AT&T called
       counsel for Defendant to discuss the matter. During that call, counsel for Defendant
       expressed his confusion as to why SpeedNet-SEM, LLC a/k/a SpeedConnect was
       named as a Defendant, stating that this was not the correct party. Counsel for AT&T
       stated that they would gladly accept any explanation or documentation showing
       that this was not the correct party to suit [sic]. After more than a week, counsel for
       Defendant wrote AT&T, stating that his client saw no need to stipulate to the entry
       of a protective order and further indicated (for the first time) that SpeedNet-SEM,
       LLC and SpeedConnect, LLC were separate entities.




                                               -3-
ECF No. 9 at 7.1 Plaintiff engaged in further correspondence with Defendant to clarify the

relationship among the entities, but Defendant did not furnish the requested information.

           Plaintiff’s diligent efforts to identify the correct defendants demonstrate promptness and

good faith by Plaintiff. Permitting Plaintiff to amend the complaint will not prejudice Defendant

because Defendant is already a party to the suit. Naming SpeedNet and SpeedConnect as co-

defendants will not negatively impact SpeedNet-SEM because according to SpeedNet-SEM, it is

separate from these other two entities.

           Defendant contends that Plaintiff’s motion to amend should be denied because SpeedNet

is the only entity that is party to the Contract. ECF No. 13 at 2–4. It argues that adding SpeedNet-

SEM and SpeedConnect would be futile. See id. An amendment to a complaint is futile if it does

not state a claim upon which relief can be based. A pleading fails to state a claim under Rule

12(b)(6) if it does not contain allegations that support recovery under any recognizable legal

theory. Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009). However, there are multiple indications that

these entities may be the alter-egos of each another. This includes the fact that these entities

previously or currently share the same physical address, that they share the same CEO, and that

they communicate using one another’s email provider or letterhead.

                                                              V.

           Accordingly, it is ORDERED that Defendant’s ex parte motion for leave to file a late

response, ECF No. 12, is GRANTED and Defendant’s response, ECF No. 13, is accepted as filed.

           It is further ORDERED that Plaintiff’s motion for leave to file an amended complaint,

ECF No. 9, is GRANTED.




1
    In its response brief, Defendant did not dispute Plaintiff’s characterization or timing of their interaction.

                                                             -4-
       It is further ORDERED that Plaintiff is DIRECTED to file its amended complaint by

April 16, 2019.



              Dated: April 9, 2019                    s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                          -5-
